Citation Nr: 1117553	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  03-25 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a thoracic spine disorder.

4.  Entitlement to service connection for a right hip disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1992 to June 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Roanoke, Virginia, and St. Petersburg, Florida.

This case returns to the Board following a remand to the RO in December 2007 to schedule a hearing.  The Veteran testified before the undersigned Veterans Law Judge in September 2008.  A transcript of the hearing is of record.

The Board remanded this matter again in December 2008 for additional development.  Unfortunately, additional development is needed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that she had scoliosis prior to service and that her current orthopedic problems originated or worsened while on active duty.  She alleges that she experiences low back and neck pain as a result of having had large breasts and being required to constantly lean and bend as a dental assistant in service.  She also alleges that she suffers from chronic right hip and back pain due to her involvement in a motor vehicle accident (MVA) in January 1998.

Unfortunately, while the Veteran has alleged being in a MVA in January 1998, evidence has not been received to verify the accident.  None of the service treatment records dated subsequent to January 1998 show reports or history of a MVA.  In her June 2001 notice of disagreement, she stated that she was treated at Bolling Air Force Base (AFB) after the MVA.  VA attempted to obtain records from Bolling AFB, but the response was negative.  

During her November 2003 hearing before the Decision Review Officer (DRO), the Veteran indicated that she was treated for the MVA at Andrews AFB.  Records from Andrews AFB have not been submitted and VA has not attempted to obtain them.  Accordingly, the Board finds that a remand is necessary so that VA can attempt to obtain the records from Andrews AFB, if any.

In addition, during her DRO hearing, the Veteran indicated that the MVA was overseen by state police.  The Veteran has not provided the accident report and VA has not attempted to obtain it.  Therefore, on remand, VA should ask the Veteran to identify the location of her accident and provide any required authorization so that VA can attempt to obtain the accident report.

Finally, in January 2009, the VA examiner determined that the in-service MVA caused her cervical spine disability and aggravated her scoliosis of the thoracolumbar spine.  A right hip disability was not found.  The examiner did not discuss the relationship, if any, between the Veteran's in-service employment as a dental assistant, which required substantial time bending over patients, or her heavy breasts, which required a reduction during service due to resulting back pain, and her current spine complaints, to include whether the employment or physical conditions aggravated her scoliosis.  Since the 1998 MVA has not been verified, a remand is necessary so that the examiner can address these additional factors.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain clinical records from the Moncrief Army Hospital for the period from March 2005 to the present.

2.  Obtain records from Andrews AFB pertaining to the January 1998 MVA and associate them with the claims file.  All attempts to obtain these records must be documented.  If unable to obtain the treatment records, inform the Veteran and her representative and request that she obtain and submit them.

3.  Ask the Veteran to identify the location of her MVA and to provide any required authorizations to obtain the accident report from state police.  All attempts to obtain the accident report must be documented in the claims file.  She should, if possible, obtain this record herself to expedite the case.

4.  After completion of the above, if the MVA has not been verified by medical reports, police reports, or otherwise, request that the medical professional who conducted the January 2009 VA examination review the claims file and provide an addendum that addresses the relationship, if any, between the Veteran's in-service employment as a dental assistant, which required substantial time bending over patients, and her current spine complaints as well as the relationship, if any, between her heavy breasts, which required a reduction during service due to resulting back pain, and her current spine complaints.  

The examiner should specifically indicate whether it is at least as likely as not that these factors caused her current disabilities and/or aggravated her scoliosis.  If another examination is needed to address this question, it should be scheduled.

The claims file and a copy of this remand must be provided to the examiner and the examiner must indicate review of these items in the examination report.

If the January 2009 examiner is no longer available, request that a physician knowledgeable in spine disabilities review the claims file and provide an opinion as to whether it is at least as likely as not that any currently manifested spine disabilities had onset during service or whether service aggravated pre-existing scoliosis.

The examiner should note that unless otherwise notified, the alleged 1998 MVA has not been verified.  Therefore, any opinions should refrain from addressing the incident.

If the requested opinions cannot be answered without resort to speculation, the reviewing official should clearly and specifically so specify in the report, and explain why this is so.

5.  After completing the requested development, review the record and readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case.  An appropriate time should be given for them to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

